Citation Nr: 1016992	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  10-05 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 60 percent disability 
rating for rheumatic heart disease.

2.   Entitlement to restoration of a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).

3.  Entitlement to restoration of entitlement to Dependents' 
Educational Assistance (DEA) under Title 38, Chapter 35 
United States Code.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from September 1944 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the RO, in the January 2010 statement of 
the case, provided a finding that there was clear and 
unmistakable error (CUE) in the November 9, 2007, rating 
decision which assigned a 60 percent evaluation for rheumatic 
heart disease.  The Board points out that the RO did not 
first adjudicate that matter in a rating decision, and that 
the issue of CUE is not a subissue within those currently 
before the Board or adjudicated in the July 2009 rating 
action.  In the absence of a rating decision adjudicating 
whether there was CUE in the November 9, 2007, rating 
decision, the RO's findings as to that matter in the 
statement of the case are a nullity, and the Board will not 
further address the matter.  If the RO wishes to pursue the 
matter of whether there was CUE in the November 9, 2007, 
rating decision, the Board trusts the RO will ensure such a 
determination is made in accordance with pertinent 
regulations, including as to providing the Veteran with 
notice of the determination.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 2005 decision, the Board granted entitlement 
to a 30 percent evaluation for rheumatic heart disease; the 
Board denied a higher rating in part based on the absence of 
congestive heart failure.

2.  A November 2007 rating decision granted entitlement to a 
60 percent rating for rheumatic heart disease on the basis of 
evidence showing dyspnea with minimal exertion and at rest, 
as well as congestive heart failure; the evidence on which 
the 60 percent rating was based included a medical opinion 
indicating that the congestive heart failure was not related 
to rheumatic heart disease.

3.  An October 2008 rating decision continued the 60 percent 
rating assigned the rheumatic heart disease, and granted a 
TDIU and basic eligibility for DEA benefits; the TDIU was 
based on the results of a VA examination indicating that the 
Veteran was unemployable due to cardiac problems.

4.  A July 2009 rating decision reduced the evaluation 
assigned the rheumatic heart disease to 30 percent disabling, 
and discontinued the awards of TDIU and eligibility for DEA 
benefits; the reduction and discontinuances were effective 
October 1, 2009.

5.  The evidence of record at the time of the July 2009 
rating decision reducing the evaluation for the veteran's 
rheumatic heart disease to 30 percent failed to demonstrate 
improvement in the disability.

6.  The evidence of record at the time of the July 2009 
rating decision discontinuing the TDIU failed to demonstrate 
that actual employability was established.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 60 percent rating for 
rheumatic heart disease have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.344(c), 4.114, Diagnostic Code 
7000 (2009).  

2.  The criteria for restoration of a TDIU have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.343(c), 4.16 (2009).  

3.  The criteria for restoration of DEA benefits have been 
met.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. 
§§ 3.807, 21.3021 (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), 
VA has certain duties to notify and assist the veteran in her 
appeal.  Given, however, the favorable actions taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.

In accordance with 38 C.F.R. § 4.1 and § 4.2 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected rheumatic heart disease.  The 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability.  

Briefly, as was noted in the Introduction, the veteran's 
service ended in September 1945.  Service connection for 
rheumatic heart disease was granted that same month, and was 
assigned a 60 percent rating.  In June 1947 the evaluation 
assigned the disorder was reduced to 10 percent.  In a March 
2005 decision, the Board determined that the Veteran was 
entitled to a 30 percent evaluation for her rheumatic heart 
disease.  The Board explained that the record did not show 
congestive heart failure, and that although the symptoms such 
as shortness of breath and chest pain were attributed to 
nonservice-connected cardiac disorders, a 30 percent 
evaluation was warranted based on an examiner's estimation of 
when the Veteran's workload of metabolic equivalents (METs) 
resulted in symptoms.  A March 2005 rating decision 
implemented the Board's decision.

Thereafter, private medical records for November 2006 
indicate that the Veteran was recently found to have 
congestive heart failure.  She was then seen at a private 
medical facility in April 2007 for, inter alia, congestive 
heart failure.  Subsequent VA treatment records for 2007 also 
document treatment for congestive heart failure.

The Veteran attended a VA examination in October 2007, at 
which time she reported dyspnea on exertion with fatigue and 
dizziness.  Physical examination showed dyspnea with minimal 
exertion and at rest.  After examining the Veteran and 
reviewing the results of certain diagnostic studies, the 
examiner diagnosed the Veteran as having rheumatic heart 
disease, congestive heart failure, and atrial fibrillation.  
The examiner concluded that the latter two disorders were not 
related to the service-connected rheumatic heart disease 
because echocardiograms had shown only mild mitral 
regurgitation and no mitral stenosis or aortic regurgitation.  

Based on the above evidence since 2006, the RO in November 
2007 increased the evaluation assigned the rheumatic heart 
disease to 60 percent, effective August 15, 2007.  The RO 
specifically determined that the 60 percent rating was 
warranted based on the evidence showing more than one episode 
of acute congestive heart failure, manifested by the symptoms 
of dyspnea, in the prior year.

The Veteran thereafter attended a VA examination in June 
2008.  She reported that she had retired in 1985.  She 
reported experiencing dyspnea on exertion and indicated a 
recent hospitalization in April 2008 for congestive heart 
failure.  Physical examination showed that she had dyspnea 
with minimal exertion, and dyspnea at rest.  The examiner 
diagnosed the Veteran as having rheumatic heart disease, 
congestive heart failure, and atrial fibrillation.  The 
examiner concluded that due to the dyspnea, the Veteran was 
unable to do her prior job as a secretary and was presently 
unemployable.

VA treatment records for 2008 continued to document the 
presence of congestive heart failure in the Veteran.

In an October 2008 rating decision, and based on the above VA 
examination report, the RO continued the 60 percent rating 
for rheumatic heart disease, granted entitlement to a TDIU, 
and established basic eligibility to DEA.  The RO explained 
that the TDIU was warranted because the evidence showed the 
Veteran was unable to work because of service-connected 
disability.

In October 2008, VA's Compensation and Pension Service 
Systematic Technical Accuracy Review (STAR) program completed 
a review of the case in response to the October 2008 rating 
decision.  According to the RO, the STAR review (the report 
of which is not of record) determined that there was 
conflicting information in the examination findings of 
record, and directed the RO to obtain a medical opinion.  The 
RO ordered a medical opinion in response.  The RO's 
instructions to the examiner indicated that although the 
October 2007 VA examiner determined that the Veteran's 
congestive heart failure and pacemaker requirement were 
unrelated to rheumatic heart disease, a November 2007 "VA 
examination" concluded the opposite.  (The Board notes that 
the RO probably meant the November 2007 rating decision, as 
the claims files do not contain the report of any November 
2007 VA examination, the pertinent VA medical center's 
records do not list any such examination as having been 
performed, and the November 2007 rating decision itself 
refers only to an October 2007 VA examination.) The RO 
requested that the examiner determine if the Veteran's 
current impairment is due to the service-connected rheumatic 
heart disease.

In an April 2009 opinion, a VA physician reviewed the claims 
files and stated that the Veteran's congestive heart failure 
was not related to the rheumatic heart disease.  In 
explanation, the examiner indicated that an echocardiogram 
had shown only mild mitral regurgitation and no mitral 
stenosis or aortic regurgitation.  The examiner also stated 
that the atrial fibrillation was not related to rheumatic 
heart disease.  She concluded that the rheumatic heart 
disease did not affect the Veteran's ability to function in 
her normal occupational environment and caused no functional 
limitation.

In May 2009, the RO proposed to reduce the evaluation 
assigned the rheumatic heart disease from 60 percent to 30 
percent, and to terminate the awards of TDIU and entitlement 
to DEA benefits.  As to the rheumatic heart disease, the RO 
explained that the April 2009 opinion demonstrated that the 
rheumatic heart disease posed no functional limitation, and 
that there otherwise was no evidence of more than one episode 
of congestive heart failure in the past year, or workload 
greater than 3 METs but not greater than 5 METs, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent due to rheumatic heart disease.  As for the TDIU, the 
RO noted that the evidence showed the current disabling 
cardiac condition consisted of nonservice-connected 
congestive heart failure and atrial fibrillation, and that 
reduction of the evaluation for the rheumatic heart disease 
to 30 percent resulted in the Veteran not meeting the minimum 
criteria for establishing a TDIU.  As for entitlement to DEA 
benefits, the RO noted that such benefits were based on the 
receipt of the TDIU.

Thereafter received were private medical records for 2009 
which showed that the Veteran had cardiomegaly.  An 
echocardiogram showed that her left ventricular ejection 
fraction was 60 percent.

In a July 2009 rating decision, the RO reduced the evaluation 
assigned the rheumatic heart disease to 30 percent, and 
discontinued the awards of TDIU and eligibility for DEA 
benefits.  The reduction and discontinuances were effective 
October 1, 2009.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2009).  

Under the Rating Schedule, a 30 percent rating is warranted 
for rheumatic heart disease where workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray.  A 60 percent evaluation requires 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.114, 
Diagnostic Code 7000.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  The 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a). 

A.  Rheumatic heart disease

The record reflects that the RO has complied with the due 
process requirements of 38 C.F.R. § 3.105(e) in its reduction 
of the evaluation for rheumatic heart disease from 60 percent 
disabling to 30 percent disabling.  With respect to whether 
the evidential requirements for reducing the evaluation have 
been met, the Board notes that the provisions of 38 C.F.R. 
§ 3.344(a), regarding stabilization of disability ratings, 
are not for application, since the veteran's 60 percent 
evaluation had not been in effect for a period of five years 
or more.  The 60 percent evaluation was in effect from August 
15, 2007, until the reduction effective October 1, 2009.  
See 38 C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. App. 413, 
418 (1993). 

The 60 percent rating for rheumatic heart disease was 
specifically based on the presence of congestive heart 
failure and severe dyspnea that the RO determined was part 
and parcel of the service-connected rheumatic heart disease.  
The Board notes that the RO specifically considered the 
October 2007 examination report which determined that the 
congestive heart failure was an unrelated process, but 
apparently rejected that finding.  The Veteran attended 
another examination in June 2008, at which time her condition 
was the same as when examined in October 2007; that is, she 
still had congestive heart failure with severe dyspnea.  It 
was not until the STAR review that the RO obtained not a 
medical examination, but rather just an opinion by a 
physician who again indicated that the Veteran's congestive 
heart failure was unrelated to her service-connected 
rheumatic heart disease.

In order to reduce a disability rating, the evidence must 
show improvement in the severity of a disorder.  Such 
improvement was not shown by the evidence of record at the 
time of the July 2009 reduction in the disability rating, 
and, to the contrary, showed that the Veteran's condition was 
very much the same in June 2008 as it was in October 2007.  
The only difference is that the April 2009 physician came to 
a conclusion at odds with that reached by the November 2007 
rating decision as to what elements of the Veteran's cardiac 
condition were attributable to the service-connected 
rheumatic heart disease.  Importantly, the physician did not 
make any findings as to whether the rheumatic heart disease 
or any symptoms actually improved since November 2007.  The 
Board points out that having a physician attempt belatedly to 
parse out which symptoms are service-connected does not 
constitute evidence of improvement in a disorder.  Rather, at 
most such evidence goes to whether the November 2007 rating 
decision was in error in basing the assignment of the rating 
on the presence of congestive heart failure and dyspnea 
symptoms.  That is a question not before the Board at this 
time.

The Board notes that the RO also determined that improvement 
had been shown because there was no evidence of workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  As to the former, the RO did not obtain, or even 
attempt to seek an opinion addressing the Veteran's workload 
capacity.  The mere fact that there is no evidence concerning 
workload capacity does not imply improvement in the rheumatic 
heart disease.  As to the latter, the Veteran has never 
demonstrated a left ventricular ejection fraction of 50 
percent or less, and the 60 percent evaluation was not based 
on such a finding.  That she still has an ejection fraction 
greater than 50 percent does not support a determination that 
her rheumatic heart disease has improved.
 
In sum, the evidence on file at the time of the July 2009 
rating decision did not demonstrate that the Veteran's 
rheumatic heart disease had improved.  Accordingly, the Board 
concludes that restoration of the veteran's 60 percent 
evaluation is warranted.

The Board notes that there is no indication in the current 
record that the veteran's rheumatic heart disease is more 
than 60 percent disabling.  Nor has the veteran or her 
representative contended that an evaluation in excess of 60 
percent is warranted. 

B.  TDIU

The record reflects that the RO has complied with the due 
process requirements of 38 C.F.R. § 3.105(e) in its 
discontinuation of the TDIU award.  With respect to whether 
the evidential requirements for terminating the TDIU have 
been met, the Board notes that caution must be exercised in 
such a determination that actual employability is established 
by clear and convincing evidence.  38 C.F.R. § 3.343(c). 

The record shows that the RO discontinued the TDIU award for 
two reasons, namely that the April 2009 physician concluded 
there was no impairment associated with the rheumatic heart 
disease, and that with the reduction of the rating for 
rheumatic heart disease the Veteran no longer met the 
requirements for a TDIU.  Given the Board's decision in the 
prior section, the Veteran does meet the minimum schedular 
requirements for a TDIU, as her only service-connected 
disorder is 60 percent disabling.  The Board need not address 
the failure to consider 38 C.F.R. § 4.16(b).

As to the April 2009 physician's conclusion, the Board again 
points out that the physician did not identify any 
improvement in the rheumatic heart disease, but merely 
concluded, contrary to the RO's determination in November 
2007, that certain elements of the Veteran's cardiac 
condition were not due to the rheumatic heart disease.  The 
physician indicated that once those referenced elements were 
parsed out, the rheumatic heart disease did not result in any 
occupational or functional impairment.

To discontinue the award of a TDIU, the pertinent regulation 
requires that the evidence clearly and convincingly 
establishes employability.  The April 2009 examiner did not 
address employability.  He only addressed the functional 
impairment occasioned by the rheumatic heart disease, which 
is not the same thing particularly given that the physician 
did not purport to establish that the Veteran's rheumatic 
heart disease had improved in any manner since the June 2008 
VA examination.  None of the other evidence before the RO at 
the time of the July 2009 decision even remotely suggested 
that the Veteran was actually employable.

Accordingly, the Board concludes that restoration of the 
veteran's TDIU is warranted.

C.  DEA benefits

VA law provides that DEA benefits under Chapter 35, Title 38, 
United States Code, may be paid to dependents of a veteran 
who meet certain basic eligibility requirements.  As 
pertinent to this appeal, basic eligibility for DEA exists if 
the veteran has a permanent, total service-connected 
disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807(a), 
21.3021.  A total disability may be assigned where the 
veteran's service-connected disabilities are rated 100 
percent disabling under the rating schedule, or if the 
veteran is unemployable due to service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341 (2009).  Permanence 
of total disability will be taken to exist when such 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b). 

The RO discontinued entitlement to DEA benefits on the basis 
of the discontinuation of the TDIU award.  Given that, as 
explained in the prior section, the TDIU award is being 
restored, and as there is otherwise no indication that the 
Veteran no longer meets any of the other criteria for 
eligibility for DEA benefits, the Board finds that the 
Veteran is entitled to restoration of basic eligibility for 
DEA benefits.



ORDER

The 60 percent rating for rheumatic heart disease is 
restored, effective the date of the reduction.  

Entitlement to a TDIU is restored, effective the date of the 
discontinuation.  

Entitlement to Dependents' Educational Assistance (DEA) under 
Title 38, Chapter 35 United States Code is restored, 
effective the date of the discontinuation.  



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


